Title: To George Washington from Guy Carleton, 23 May 1782
From: Carleton, Guy
To: Washington, George


                        
                            Sir
                            New York May 23d 1782.
                        
                        Yesterday evening I received Your Excellency’s Letter of the 21st inst. proposing that proper passports be
                            granted for the return of a number of unfortunate inhabitants of So. Carolina, mostly Women & Children, who have
                            been removed from their Province by British Officers, and that the expences of their transportation be defrayed by the
                            King.
                        In answer, I have the honour to inform You, Sir, that without inquiring into the reasons, which occasioned
                            their removal, & forgetting all those severities which have imbittered our unhappy divisions, I shall with great
                            pleasure, fully comply therewith, and in so doing I only pay strict obedience to the Kings benevolent intention.
                        If Your Excellency will be pleased to send me returns of all such persons, I shall order a sufficient number
                            of transports to be prepared with as much dispatch, and with as great convenience for these unfortunate People as
                            circumstances will permit, & the transports shall Sail to any Port You are pleased to point out. I am with much
                            respect Sir Your most obedient Servt
                        
                            Guy Carleton

                        
                    